DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Office Action is in response to the application filed on 12/30/2020. Claims 1-19 are presently pending and are presented for examination. 
Double Patenting
Claims 1-19 of this application is patentably indistinct from claims 1-19 of Application No. 17/722,821. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-19 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-19 of copending Application No. 17/722,821 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-10, and 12-19 are rejected under 35 U.S.C. § 103 as being unpatentable over Zambou, US-20140277990-A1, and in view of Matsuura, US-20060042367-A1, hereinafter referred to as Zambou and Matsuura. 
As per claim 1
Zambou discloses [a] vehicle comprising: an autonomous driving system (The implementation is performed automatically – Zambou ¶55); and 
a vehicle platform that controls the vehicle in response to a command received from the autonomous driving system (The automatic stopping, while adhering to the target distance predefined by the ACC function, is implemented by a stopping distance regulation system or by Stopping Distance Control (hereinafter referred to as SDC function). – Zambou ¶33), wherein
the autonomous driving system sends to the vehicle platform a command including a first command to request acceleration and deceleration (control unit ACC-ECU … transmits information and/or commands, in particular a deceleration or braking torque demand, to the brake control unit SDC-ECU, FIG. 4 shows a jerk diagram with a number of examples of time-dependent acceleration profiles, that is to say in which the braking acceleration or deceleration a(t) is plotted versus the time t – Zambou ¶38 & ¶44), 
the autonomous driving system obtains a first signal indicating a longitudinal velocity of the vehicle (Within the context of the method according to the invention, the separation distance to an obstruction, in particular to a vehicle traveling ahead, is measured and the traveling speed of the motor vehicle is determined. – Zambou ¶9), and 
when the autonomous driving system issues the first command to request the vehicle platform to provide deceleration to stop the vehicle and the first signal indicates 0 km/h or a prescribed velocity or less (The stopping of a vehicle equipped with an ACC system within a predefined target distance or on a predefined target trajectory, or by a predefined distance point in the low speed range, that is to say from a low initial speed down to standstill, is thus realized in a targeted and comfortable manner…use is made of the sensor means and actuator means that are required in any case for an ACC system with stop-and-go function. – Zambou ¶10). 
until the second signal indicates standstill, the first command continues to request the vehicle platform to provide deceleration (According to the invention, the brake control unit comprises a stopping distance regulator which adjusts the deceleration and/or the speed of the motor vehicle as a function of the traveling distance covered in order to stop the motor vehicle within a predefined target distance – Zambou ¶18).
Zambou does not explicitly disclose and a second command to request to maintain stationary, and a second signal indicating a standstill status, the autonomous driving system issues the second command to request the vehicle platform to maintain stationary, after brake hold control is finished, the second signal indicates standstill.
However, Matsuura teaches and a second command to request to maintain stationary, and a second signal indicating a standstill status, the autonomous driving system issues the second command to request the vehicle platform to maintain stationary, after brake hold control is finished, the second signal indicates standstill (For example, when the rotational speed of wheels is zero, a routine of judging the stop of a vehicle is activated and when zero speed is successively continued for 3 minutes or more, the stop of a vehicle is set – Matsuura ¶71).
Zambou discloses an automatic stop and go method and system to avoid vehicle collision that accounts for the vehicle’s speed, and utilizes an electric parking brake. Matsuura teaches a vehicle collision detection means that measures the vehicle’s velocity and its stopping time to determine the vehicle’s condition. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zambou, an automatic stop and go method and system to avoid vehicle collision that accounts for the vehicle’s speed, and utilizes an electric parking brake with a vehicle collision detection means that measures the vehicle’s velocity and its stopping time to determine the vehicle’s condition, as taught by Matsuura, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 2
Zambou further discloses wherein the first command continues to request a constant deceleration value during a period from when the second command requests to maintain stationary until the second signal indicates standstill (The SDC function regulates the stopping trajectory such that the vehicle comes to a standstill (that is to say reaches a speed of 0 km/h) precisely at the end of the target distance – Zambou ¶41).
As per claim 3
Zambou further discloses wherein the constant deceleration value is - 0.4 m/s2 (FIG. 4 shows a jerk diagram with a number of examples of time-dependent acceleration profiles, that is to say in which the braking acceleration or deceleration a(t) is plotted versus the time t. A constant acceleration a… The jerk is greater the further the corresponding profile is from the line of constant acceleration., Such abrupt changes in acceleration, such as arise for example in the profiles 404 and 405 – Zambou ¶44 & ¶46).
As per claim 5
Zambou further discloses wherein when the autonomous driving system issues the first command to request the vehicle platform to provide deceleration to stop the vehicle, and thereafter, before the brake hold control is finished the request through the first command for deceleration is cancelled, transitioning to the brake hold control is canceled (stopping process to be terminated if a restart of the vehicle traveling ahead is identified, This prevents inadvertent rolling of the vehicle owing to a diminishing braking action of a generator at low speed. It is advantageous for a standstill manager SSM to be realized as a module in the brake control unit, which standstill manager firstly suitably implements the braking demand and secondly secures the vehicle, so as to prevent it from rolling away, after the stopping process. Here, a handover to an electric parking brake may also be performed. – Zambou ¶16 & ¶39).
As per claim 6
Zambou further discloses wherein when the autonomous driving system issues the second command to request the vehicle platform to maintain stationary, and thereafter, before the brake hold control is finished the request through the second command to maintain stationary is cancelled, transitioning to the brake hold control is canceled (stopping process to be terminated if a restart of the vehicle traveling ahead is identified, This prevents inadvertent rolling of the vehicle owing to a diminishing braking action of a generator at low speed. It is advantageous for a standstill manager SSM to be realized as a module in the brake control unit, which standstill manager firstly suitably implements the braking demand and secondly secures the vehicle, so as to prevent it from rolling away, after the stopping process. Here, a handover to an electric parking brake may also be performed. – Zambou ¶16 & ¶39).
As per claim 7
Zambou does not explicitly disclose wherein when the brake hold control is finished and thereafter the request through the second command to maintain stationary still continues, the vehicle continues standstill while the request through the second command to maintain stationary continues.
However, Matsuura teaches wherein when the brake hold control is finished and thereafter the request through the second command to maintain stationary still continues, the vehicle continues standstill while the request through the second command to maintain stationary continues (For example, when the rotational speed of wheels is zero, a routine of judging the stop of a vehicle is activated and when zero speed is successively continued for 3 minutes or more, the stop of a vehicle is set – Matsuura ¶71).
Zambou discloses an automatic stop and go method and system to avoid vehicle collision that accounts for the vehicle’s speed, and utilizes an electric parking brake. Matsuura teaches a vehicle collision detection means that measures the vehicle’s velocity and its stopping time to determine the vehicle’s condition. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zambou, an automatic stop and go method and system to avoid vehicle collision that accounts for the vehicle’s speed, and utilizes an electric parking brake with a vehicle collision detection means that measures the vehicle’s velocity and its stopping time to determine the vehicle’s condition, as taught by Matsuura, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 8
Zambou further discloses wherein the vehicle includes an electric parking brake, and when the second signal continues to indicate standstill for a prescribed period of time, the electric parking brake is activated (This prevents inadvertent rolling of the vehicle owing to a diminishing braking action of a generator at low speed. It is advantageous for a standstill manager SSM to be realized as a module in the brake control unit, which standstill manager firstly suitably implements the braking demand and secondly secures the vehicle, so as to prevent it from rolling away, after the stopping process. Here, a handover to an electric parking brake may also be performed. – Zambou Fig 6 + ¶39).
As per claim 9
Zambou further discloses wherein when, in order to start the vehicle, the autonomous driving system cancels the brake hold control by setting the second command, the vehicle platform controls acceleration/deceleration of the vehicle based on the first command (If the speed of the vehicle traveling ahead exceeds a restart threshold value and/or if it can be inferred from other information that, for example, a traffic signal is green, a smooth resumption of separation-distance and/or speed regulation is possible. – Zambou Fig 6 + ¶16).
As per claim 10
Zambou discloses [a] vehicle comprising (The implementation is performed automatically – Zambou ¶55): 
a vehicle platform that controls the vehicle (The implementation is performed automatically – Zambou ¶55); and 
a vehicle control interface that mediates communication of a signal between the vehicle platform and an autonomous driving system (The separation-distance regulation or ACC function is provided by the surroundings control unit ACC-ECU which, via a vehicle data bus, transmits information and/or commands, in particular a deceleration or braking torque demand, to the brake control unit SDC-ECU. The ACC-ECU is connected to at least one long-range surroundings sensor., The implementation is performed automatically – Zambou Fig 2 + ¶38 & ¶55), wherein 
by attaching the autonomous driving system to the vehicle, the vehicle platform can carry out autonomous driving control of the vehicle in response to a command received from the autonomous driving system (The separation-distance regulation or ACC function is provided by the surroundings control unit ACC-ECU which, via a vehicle data bus, transmits information and/or commands, in particular a deceleration or braking torque demand, to the brake control unit SDC-ECU. The ACC-ECU is connected to at least one long-range surroundings sensor., The implementation is performed automatically – Zambou Fig 2 + ¶38 & ¶55), 
the autonomous driving system sends to the vehicle platform through the vehicle control interface a command including a first command to request acceleration and deceleration (control unit ACC-ECU … transmits information and/or commands, in particular a deceleration or braking torque demand, to the brake control unit SDC-ECU, FIG. 4 shows a jerk diagram with a number of examples of time-dependent acceleration profiles, that is to say in which the braking acceleration or deceleration a(t) is plotted versus the time t – Zambou ¶38 & ¶44), 
the vehicle control interface outputs to the autonomous driving system a first signal indicating a longitudinal velocity of the vehicle (Within the context of the method according to the invention, the separation distance to an obstruction, in particular to a vehicle traveling ahead, is measured and the traveling speed of the motor vehicle is determined. – Zambou ¶9), 
when the autonomous driving system issues the first command to request the vehicle platform to provide deceleration to stop the vehicle and the first signal indicates 0 km/h or a prescribed velocity or less (The stopping of a vehicle equipped with an ACC system within a predefined target distance or on a predefined target trajectory, or by a predefined distance point in the low speed range, that is to say from a low initial speed down to standstill, is thus realized in a targeted and comfortable manner…use is made of the sensor means and actuator means that are required in any case for an ACC system with stop-and-go function. – Zambou ¶10), and 
the vehicle control interface requests the autonomous driving system to continuously transmit the first command to request deceleration until the second signal indicates standstill in response to the second command (According to the invention, the brake control unit comprises a stopping distance regulator which adjusts the deceleration and/or the speed of the motor vehicle as a function of the traveling distance covered in order to stop the motor vehicle within a predefined target distance – Zambou ¶18).
Zambou does not explicitly disclose and a second command to request to maintain stationary, and a second signal indicating a standstill status, the vehicle control interface requests the autonomous driving system to issue the second command to maintain stationary.
However, Matsuura teaches and a second command to request to maintain stationary, and a second signal indicating a standstill status, the vehicle control interface requests the autonomous driving system to issue the second command to maintain stationary (For example, when the rotational speed of wheels is zero, a routine of judging the stop of a vehicle is activated and when zero speed is successively continued for 3 minutes or more, the stop of a vehicle is set – Matsuura ¶71).
Zambou discloses an automatic stop and go method and system to avoid vehicle collision that accounts for the vehicle’s speed, and utilizes an electric parking brake. Matsuura teaches a vehicle collision detection means that measures the vehicle’s velocity and its stopping time to determine the vehicle’s condition. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zambou, an automatic stop and go method and system to avoid vehicle collision that accounts for the vehicle’s speed, and utilizes an electric parking brake with a vehicle collision detection means that measures the vehicle’s velocity and its stopping time to determine the vehicle’s condition, as taught by Matsuura, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 12
Zambou further discloses wherein when the autonomous driving system issues the first command to request the vehicle platform to provide deceleration to stop the vehicle, and thereafter, before the brake hold control is finished the request through the first command for deceleration is cancelled, transitioning to the brake hold control is canceled (stopping process to be terminated if a restart of the vehicle traveling ahead is identified, This prevents inadvertent rolling of the vehicle owing to a diminishing braking action of a generator at low speed. It is advantageous for a standstill manager SSM to be realized as a module in the brake control unit, which standstill manager firstly suitably implements the braking demand and secondly secures the vehicle, so as to prevent it from rolling away, after the stopping process. Here, a handover to an electric parking brake may also be performed. – Zambou ¶16 & ¶39).
As per claim 13
Zambou further discloses wherein when the autonomous driving system issues the second command to request the vehicle platform to maintain stationary, and thereafter, before the brake hold control is finished the request through the second command to maintain stationary is cancelled, transitioning to the brake hold control is canceled (stopping process to be terminated if a restart of the vehicle traveling ahead is identified, This prevents inadvertent rolling of the vehicle owing to a diminishing braking action of a generator at low speed. It is advantageous for a standstill manager SSM to be realized as a module in the brake control unit, which standstill manager firstly suitably implements the braking demand and secondly secures the vehicle, so as to prevent it from rolling away, after the stopping process. Here, a handover to an electric parking brake may also be performed. – Zambou ¶16 & ¶39).
As per claim 14
Zambou does not explicitly disclose wherein when the brake hold control is finished and thereafter the request through the second command to maintain stationary still continues, the vehicle continues standstill while the request through the second command to maintain stationary continues.
However, Matsuura teaches wherein when the brake hold control is finished and thereafter the request through the second command to maintain stationary still continues, the vehicle continues standstill while the request through the second command to maintain stationary continues (For example, when the rotational speed of wheels is zero, a routine of judging the stop of a vehicle is activated and when zero speed is successively continued for 3 minutes or more, the stop of a vehicle is set – Matsuura ¶71).
Zambou discloses an automatic stop and go method and system to avoid vehicle collision that accounts for the vehicle’s speed, and utilizes an electric parking brake. Matsuura teaches a vehicle collision detection means that measures the vehicle’s velocity and its stopping time to determine the vehicle’s condition. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zambou, an automatic stop and go method and system to avoid vehicle collision that accounts for the vehicle’s speed, and utilizes an electric parking brake with a vehicle collision detection means that measures the vehicle’s velocity and its stopping time to determine the vehicle’s condition, as taught by Matsuura, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 15
Zambou further discloses wherein the vehicle includes an electric parking brake, and when the second signal continues to indicate standstill for a prescribed period of time, the electric parking brake is activated (This prevents inadvertent rolling of the vehicle owing to a diminishing braking action of a generator at low speed. It is advantageous for a standstill manager SSM to be realized as a module in the brake control unit, which standstill manager firstly suitably implements the braking demand and secondly secures the vehicle, so as to prevent it from rolling away, after the stopping process. Here, a handover to an electric parking brake may also be performed. – Zambou Fig 6 + ¶39).
As per claim 16
Zambou further discloses wherein when, in order to start the vehicle, the autonomous driving system cancels the brake hold control by setting the second command, the vehicle platform controls acceleration/deceleration of the vehicle based on the first command (If the speed of the vehicle traveling ahead exceeds a restart threshold value and/or if it can be inferred from other information that, for example, a traffic signal is green, a smooth resumption of separation-distance and/or speed regulation is possible. – Zambou Fig 6 + ¶16).
As per claim 17
Zambou discloses [a]n autonomous driving system comprising a computer that sends a command to a vehicle platform (The separation-distance regulation or ACC function is provided by the surroundings control unit ACC-ECU which, via a vehicle data bus, transmits information and/or commands, in particular a deceleration or braking torque demand, to the brake control unit SDC-ECU. The ACC-ECU is connected to at least one long-range surroundings sensor., The implementation is performed automatically – Zambou Fig 2 + ¶38 & ¶55), wherein 
the computer sends to the vehicle platform a command including a first command to request acceleration and deceleration (control unit ACC-ECU … transmits information and/or commands, in particular a deceleration or braking torque demand, to the brake control unit SDC-ECU, FIG. 4 shows a jerk diagram with a number of examples of time-dependent acceleration profiles, that is to say in which the braking acceleration or deceleration a(t) is plotted versus the time t – Zambou ¶38 & ¶44),
the computer obtains a first signal indicating a longitudinal velocity of the vehicle and a second signal indicating a standstill status (Within the context of the method according to the invention, the separation distance to an obstruction, in particular to a vehicle traveling ahead, is measured and the traveling speed of the motor vehicle is determined. – Zambou ¶9), 
when the computer issues the first command to request the vehicle platform to provide deceleration to stop a vehicle and the first signal indicates 0 km/h or a prescribed velocity or less (The stopping of a vehicle equipped with an ACC system within a predefined target distance or on a predefined target trajectory, or by a predefined distance point in the low speed range, that is to say from a low initial speed down to standstill, is thus realized in a targeted and comfortable manner…use is made of the sensor means and actuator means that are required in any case for an ACC system with stop-and-go function. – Zambou ¶10), and 
until the second signal indicates standstill in response to the second command, the computer issues the first command to continue to request the vehicle platform to provide deceleration (According to the invention, the brake control unit comprises a stopping distance regulator which adjusts the deceleration and/or the speed of the motor vehicle as a function of the traveling distance covered in order to stop the motor vehicle within a predefined target distance – Zambou ¶18).
Zambou does not explicitly disclose and a second command to request to maintain stationary, the computer issues the second command to request the vehicle platform to maintain stationary.
However, Matsuura teaches and a second command to request to maintain stationary, the computer issues the second command to request the vehicle platform to maintain stationary (For example, when the rotational speed of wheels is zero, a routine of judging the stop of a vehicle is activated and when zero speed is successively continued for 3 minutes or more, the stop of a vehicle is set – Matsuura ¶71).
Zambou discloses an automatic stop and go method and system to avoid vehicle collision that accounts for the vehicle’s speed, and utilizes an electric parking brake. Matsuura teaches a vehicle collision detection means that measures the vehicle’s velocity and its stopping time to determine the vehicle’s condition. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zambou, an automatic stop and go method and system to avoid vehicle collision that accounts for the vehicle’s speed, and utilizes an electric parking brake with a vehicle collision detection means that measures the vehicle’s velocity and its stopping time to determine the vehicle’s condition, as taught by Matsuura, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 18
Zambou further discloses wherein the computer issues the first command to continue to request a constant deceleration value during a period from when the second command requests to maintain stationary until the second signal indicates standstill (The SDC function regulates the stopping trajectory such that the vehicle comes to a standstill (that is to say reaches a speed of 0 km/h) precisely at the end of the target distance – Zambou ¶41).
As per claim 19
Zambou further discloses wherein the constant deceleration value is - 0.4 m/s2 (FIG. 4 shows a jerk diagram with a number of examples of time-dependent acceleration profiles, that is to say in which the braking acceleration or deceleration a(t) is plotted versus the time t. A constant acceleration a… The jerk is greater the further the corresponding profile is from the line of constant acceleration., Such abrupt changes in acceleration, such as arise for example in the profiles 404 and 405 – Zambou ¶44 & ¶46).
Claims 4 and 11 are rejected under 35 U.S.C. § 103 as being unpatentable over Zambou, and Matsuura, as per claims 1 and 10, respectively, and further in view of hereinafter referred to as Kurata et al., US-10466709-B2, hereinafter referred to as Kurata.
As per claim 4
Zambou does not explicitly disclose wherein the autonomous driving system further obtains a third signal indicating a moving direction of the vehicle, and the brake hold control is started when the first command requests deceleration, the second command requests to maintain stationary, and the third signal indicates standstill.
However, Kurata teaches wherein the autonomous driving system further obtains a third signal indicating a moving direction of the vehicle, and the brake hold control is started when the first command requests deceleration, the second command requests to maintain stationary, and the third signal indicates standstill (speed and steering angle limit value setting means 107 for deciding, from results of the evaluation means, effective ability of the sensors at the point of time and setting limit values to a speed and a steering angle with which the autonomous driving vehicle – Kurata Column 8 Lines 21-26).
Zambou discloses an automatic stop and go method and system to avoid vehicle collision that accounts for the vehicle’s speed, and utilizes an electric parking brake. Kurata teaches an autonomous driving system that controls the vehicle’s speed and steering angle based on the obstacles detected to avoid a collision. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zambou, an automatic stop and go method and system to avoid vehicle collision that accounts for the vehicle’s speed, and utilizes an electric parking brake with an autonomous driving system that controls the vehicle’s speed and steering angle based on the obstacles detected to avoid a collision, as taught by Matsuura, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 11
Zambou does not explicitly disclose wherein the vehicle control interface outputs to the autonomous driving system a third signal indicating a moving direction of the vehicle, and brake hold control is started when the first command requests deceleration, the second command requests to maintain stationary, and the third signal indicates standstill.
However, Kurata teaches wherein the vehicle control interface outputs to the autonomous driving system a third signal indicating a moving direction of the vehicle, and brake hold control is started when the first command requests deceleration, the second command requests to maintain stationary, and the third signal indicates standstill (speed and steering angle limit value setting means 107 for deciding, from results of the evaluation means, effective ability of the sensors at the point of time and setting limit values to a speed and a steering angle with which the autonomous driving vehicle – Kurata Fig 5 + Column 8 Lines 21-26).
Zambou discloses an automatic stop and go method and system to avoid vehicle collision that accounts for the vehicle’s speed, and utilizes an electric parking brake. Kurata teaches an autonomous driving system that controls the vehicle’s speed and steering angle based on the obstacles detected to avoid a collision. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zambou, an automatic stop and go method and system to avoid vehicle collision that accounts for the vehicle’s speed, and utilizes an electric parking brake with an autonomous driving system that controls the vehicle’s speed and steering angle based on the obstacles detected to avoid a collision, as taught by Matsuura, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIS ASIM SHAIKH whose telephone number is (571)272-6426. The examiner can normally be reached 8:00-5:30 M-F EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey S. Jabr can be reached on 3668. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.A.S./Examiner, Art Unit 3668                                                                                                                                                                                                        /Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668